Exhibit 10.2

THIRD AMENDMENT TO
THIRD AMENDED AND RESTATED
UNDERWRITING AND CONTINUING INDEMNITY AGREEMENT

THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED UNDERWRITING AND CONTINUING
INDEMNITY AGREEMENT, dated as of September 28, 2006 (this “Amendment”), is
entered into by and among (i) GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware
corporation (“HOLDINGS”), and the SUBSIDIARIES of HOLDINGS signatories hereto
(collectively with HOLDINGS, the “INDEMNITORS”), (ii) TRAVELERS CASUALTY AND
SURETY COMPANY, a Connecticut corporation (as assignee of Reliance Insurance
Company, a Pennsylvania corporation, United Pacific Insurance Company, a
Pennsylvania corporation, Reliance National Insurance Company, a Delaware
corporation, and Reliance Surety Company, a Delaware corporation) (“TCASC”), and
(iii) TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA, a Connecticut
corporation (“TRAVELERS AMERICA” and together with TCASC, “TRAVELERS”).

W I T N E S S E T H:

WHEREAS, the INDEMNITORS and TRAVELERS are parties to a certain Third Amended
and Restated Underwriting and Continuing Indemnity Agreement dated as of
December 22, 2003, as amended, supplemented or otherwise modified from time to
time (as amended, supplemented and modified, the “Agreement”);

WHEREAS, the INDEMNITORS have requested TRAVELERS to amend the Agreement; and

WHEREAS, TRAVELERS is willing to amend the Agreement as provided herein, subject
to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound hereby, the INDEMNITORS and TRAVELERS hereby agree as follows:

SECTION 1.  DEFINED TERMS.

Capitalized terms used herein shall, unless otherwise defined herein, have the
meanings provided in the Agreement.

SECTION 2.  AMENDMENTS TO AGREEMENT REGARDING MERGER.

Subject to satisfaction of the conditions set forth in Section 5 of this
Amendment, the Agreement is hereby amended as follows:

(a)                                  The introductory paragraph to the Agreement
is hereby amended to delete the language “GREAT LAKES DREDGE & DOCK CORPORATION,
a Delaware corporation (“Holdings”),” appearing therein and inserting in lieu
thereof “HOLDINGS (as defined below),”.


--------------------------------------------------------------------------------




(b)                                 Section 1.1 of the Agreement is hereby
amended to delete the definition of “HOLDINGS” in its entirety and to replace
such definition with the following:

“HOLDINGS” means Great Lakes Dredge & Dock Corporation, a Delaware corporation,
and, upon the effectiveness of the HOLDINGS MERGER, thereafter means Great Lakes
Dredge & Dock Holdings Corp., a Delaware corporation (to be renamed “Great Lakes
Dredge & Dock Corporation” immediately following the HOLDINGS MERGER).

(c)                                  Section 1.1 of the Agreement is hereby
further amended by inserting the following new definition in the appropriate
alphabetical order:

“HOLDINGS MERGER” means the merger of Great Lakes Dredge & Dock Corporation, a
Delaware corporation, with and into Great Lakes Dredge & Dock Holdings Corp., a
Delaware corporation and the survivor of such merger, with such survivor being
renamed “Great Lakes Dredge & Dock Corporation” immediately following such
merger.

SECTION 3.  AMENDMENTS TO AGREEMENT REGARDING WELLS FARGO FACILITY.

Subject to satisfaction of the conditions set forth in Sections 5 and 6 of this
Amendment, the Agreement is hereby amended as follows:

(a)                                  Section 1.1 of the Agreement is hereby
amended by deleting clause (q) of the definition of “PERMITTED LIENS” in its
entirety and substituting the following in place thereof:

(q)                                 (i) LIENS securing payment of DEBT and
CONTINGENT LIABILITIES permitted and described in clause (m) of Section 6.12 and
(ii) LIENS on the RECEIVABLES FINANCING COLLATERAL granted to secure the
RECEIVABLES FINANCING AGREEMENT or, in the event the RECEIVABLES FINANCING
AGREEMENT is no longer in effect, to secure DEBT and CONTINGENT LIABILITIES
permitted and described in clause (d)(ii) of Section 6.12;

(b)                                 Section 1.1 of the Agreement is hereby
further amended by inserting the following new definitions in the appropriate
alphabetical order:

“RECEIVABLES FINANCING AGREEMENT” means that certain International Letter of
Credit Agreement by and among HOLDINGS, GLDDC and Wells Fargo HSBC Trade Bank,
N.A., and the documents, instruments and agreements executed and delivered
pursuant thereto, as all of the same may be amended, restated, supplemented or
otherwise modified from time to time,

2


--------------------------------------------------------------------------------




and any credit agreement or other agreement or agreements relating to any
refinancing, extension, renewal or replacement, in whole or in part, from time
to time thereof.

“RECEIVABLES FINANCING COLLATERAL” means accounts receivable originated by
HOLDINGS or any SUBSIDIARY and arising out of the rendering of services by
HOLDINGS or such Subsidiary outside the United States of America, inventory
related to such accounts receivable, general intangibles related to such
accounts receivable and inventory, joint venture interests owned by HOLDINGS or
such SUBSIDIARY with respect to joint ventures formed to render services by
HOLDINGS or such SUBSIDIARY outside the United States of America, cash
collateral delivered pursuant to the terms of the RECEIVABLES FINANCING
AGREEMENT to satisfy borrowing base shortfalls or pursuant to the remedies
provisions of such agreement, other property related to the foregoing or
approved in writing by TRAVELERS, deposit accounts into which only proceeds of
the foregoing property are deposited, proceeds of the foregoing, and books and
records with respect to the foregoing.

(c)                                  Section 6.12(d) of the Agreement is hereby
amended by deleting such Section in its entirety and by substituting the
following in place thereof:

(d)                                 DEBT and CONTINGENT LIABILITIES (i) arising
under the RECEIVABLES FINANCING AGREEMENT, provided that the aggregate principal
amount (or face amount of letters of credit) thereunder does not exceed
$20,000,000 at any time outstanding or (ii) in the event that the RECEIVABLES
FINANCING AGREEMENT is no longer in effect (including in connection with any
refinancing or replacement in whole or in part from time to time), in respect of
factoring or financing of accounts receivable arising from projects or contracts
performed outside of the United States of America (including any such contracts
performed by a joint venture in which HOLDINGS or any SUBSIDIARY is a partner or
investor), provided that the aggregate principal amount thereunder does not
exceed $10,000,000 at any time outstanding;

SECTION 4.  CONDITIONS PRECEDENT.

Except as set forth in Section 5 of this Amendment, the provisions of this
Amendment shall be effective upon receipt by TRAVELERS of the documents listed
below:

(a)                                  this Amendment duly executed by all parties
hereto.

3


--------------------------------------------------------------------------------




SECTION 5.  ADDITIONAL CONDITIONS PRECEDENT TO AMENDMENT REGARDING WELLS FARGO
FACILITY.

The provisions of Section 3 of this Amendment shall be effective upon receipt by
TRAVELERS of the documents listed below:

(a)                                  final copies of the International Letter of
Credit Agreement by and among HOLDINGS, GLDDC and Wells Fargo HSBC Trade Bank,
N.A., and the other material “International Loan Documents” (as defined in the
International Letter of Credit Agreement), in each case in form and substance
reasonably satisfactory to TRAVELERS.

SECTION 6.  REPRESENTATIONS AND WARRANTIES.

To induce TRAVELERS to enter into this Amendment, the INDEMNITORS represent and
warrant to TRAVELERS as of the date hereof and after giving effect to this
Amendment that:

(a)                                  The representations and warranties
contained in Article V of the Agreement, in Section 4 of each SECURITY AGREEMENT
(A/R), in Section 4 of each SECURITY AGREEMENT (EQUIPMENT), in Section 4 of the
PLEDGE AGREEMENT and in Article I of each of the VESSEL MORTGAGES, are correct
in all material respects on and as of the date hereof, and will be correct in
all material respects after giving effect to the HOLDINGS MERGER, in each case
as though made on and as of such date except to the extent stated to relate to
an earlier date, in which case such representation and warranty shall be correct
as of such earlier date;

(b)                                 No EVENT OF DEFAULT has occurred and is
continuing or, after giving effect to the HOLDINGS MERGER, will have occurred;
and

(c)                                  after giving effect to the HOLDINGS MERGER,
HOLDINGS shall be in compliance with the provisions of Sections 6.19 and 6.20 of
the Agreement.

SECTION 7.  GENERAL.

(a)                                  As hereby modified, the Agreement shall
remain in full force and effect and is hereby ratified, approved and confirmed
in all respects.

(b)                                 This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

(c)                                  This Amendment may be executed in any
number of counterparts and by the different parties on separate counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Amendment.

(d)                                 HOLDINGS acknowledges and agrees that any
expense incurred by TRAVELERS in connection herewith and any other documents
referenced herein (if any) and the transactions contemplated hereby, including
reasonable legal fees and out-of-pocket costs and expenses of outside counsel,
shall be fully paid or reimbursed by HOLDINGS.

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been duly executed by the parties as of
the date first written above.

 

GREAT LAKES DREDGE & DOCK
CORPORATION

 

 

 

 

 

 

 

By:

 

 

/s/ Deborah A. Wensel

 

 

 

Name:

 

Deborah A. Wensel

 

 

Title:

 

Senior Vice President, Chief Financial

 

 

 

 

Officer and Treasurer

 

 

 

 

 

 

 

GREAT LAKES DREDGE & DOCK COMPANY,
LLC

 

 

 

 

 

 

 

By:

 

 

/s/ Deborah A. Wensel

 

 

 

Name:

 

Deborah A. Wensel

 

 

Title:

 

Senior Vice President, Chief Financial

 

 

 

 

Officer and Treasurer

 

 

 

 

 

 

 

LYDON DREDGING & CONSTRUCTION
COMPANY, LTD.

 

 

 

 

 

 

 

 

By:

 

 

/s/ Deborah A. Wensel

 

 

 

Name:

 

Deborah A. Wensel

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

FIFTY-THREE DREDGING CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

/s/ William H. Hanson

 

 

 

Name:

 

William H. Hanson

 

 

Title:

 

President

 

 

 

 

 

 

 

DAWSON MARINE SERVICES COMPANY

 

 

 

 

 

 

 

 

By:

 

 

/s/ Deborah A. Wensel

 

 

 

Name:

 

Deborah A. Wensel

 

 

Title:

 

Senior Vice President, Chief Financial

 

 

 

 

Officer and Treasurer

 

 

 

 

 

 

 

GREAT LAKES CARIBBEAN DREDGING, INC.

 

 

 

 

 

 

 

 

By:

 

 

/s/ Deborah A. Wensel

 

 

 

Name:

 

Deborah A. Wensel

 

 

Title:

 

Senior Vice President, Chief Financial

 

 

 

 

Officer and Treasurer

 


--------------------------------------------------------------------------------




 

 

NORTH AMERICAN SITE DEVELOPERS, INC.

 

 

 

 

 

 

 

 

By:

 

 

/s/ Deborah A. Wensel

 

 

 

Name:

 

Deborah A. Wensel

 

 

Title:

 

Vice President and Treasurer

 

 

 

 

 

 

 

JDC SOIL MANAGEMENT & DEVELOPMENT
INC.

 

 

 

 

 

 

 

 

By:

 

 

/s/ Deborah A. Wensel

 

 

 

Name:

 

Deborah A. Wensel

 

 

Title:

 

Senior Vice President and Chief

 

 

 

 

Financial Officer

 

 

 

 

 

 

 

NASDI HOLDINGS CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

/s/ Deborah A. Wensel

 

 

 

Name:

 

Deborah A. Wensel

 

 

Title:

 

Senior Vice President and Chief

 

 

 

 

Financial Officer

 


--------------------------------------------------------------------------------




 

 

TRAVELERS CASUALTY AND SURETY
COMPANY

 

 

 

 

 

 

 

 

By:

 

 

/s/ Michael Damewood

 

 

 

Name:

 

Michael Damewood

 

 

Title:

 

Attorney-in-Fact

 

 

 

 

 

 

 

TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA

 

 

 

 

 

 

 

 

By:

 

 

/s/ Michael Damewood

 

 

 

Name:

 

Michael Damewood

 

 

Title:

 

Attorney-in-Fact

 


--------------------------------------------------------------------------------